Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Applicant's election with traverse of species A2 (non-polar linking group of about 125-500 Daltons, B1 (v = 0), C2 (bisphenol based diepoxide) and D (Claim 39) in the response to species election requirement filed February 2, 2021 is acknowledged.  The traversal is on the ground(s) set forth in Remarks. This is not found persuasive because of the following reasons: For the traversal ground in Remarks (page 2, 2nd paragraph), Examiner notes that species A2 and species A1 are mutually exclusive to the extent set forth in the presently claimed invention. Notably, a polar linking group having a molecular weight of about 125-500 Daltons would be fully encompassed by the scope of species A1. For the traversal ground in Remarks (page 2, 3rd paragraph), Applicant correctly characterized the polyhydric phenols set forth in Claims 31 and 39, and this is the very reason for the species election requirement concerning species D. In other words, the polyhydric 
phenols recited in Claim 31can be either the reactants reacting with the diepoxides or the precursors for preparing the diepoxides; while the polyhydric phenols recited in Claim 39 can only be the reactants reacting with the diepoxides, because the latter contain merely one aryl/heteroaryl group. Therefore, Applicant would appreciate that the species election requirement with respect to species D is indeed related to those polyhydric phenols as reactants reacting with the diepoxide, rather than as precursors for preparing the diepoxides. Notably, Applicant’s elected species A2, species C2 and species D (Claim 39), Claims 31and 39 would be withdrawn for the reasons below:
	The embodiment where the polyhydric phenols in Claim 31 being used for preparing diepoxides is withdrawn because species A2 is elected. The embodiment where the polyhydric phenols in Claim 31 being used for reacting with diepoxides is withdrawn because species D (claim 39) is elected.
	The embodiment where the polyhydric phenols in Claim 39 being used for reacting with diepoxides is withdrawn because species C2 is elected.
Therefore, Claims 24-29, 31 and 36-39 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Now, Claims 21-23, 30, 32-35 and 40-52 are pending for consideration.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
2.	In Claim 30, the elected species A2) does not read on the species of diglycidyl ether of 4,4’,4”-(ethane-1,1,1-triyl)triphenol because obviously one of the one of the three phenol groups would be left unreacted and be part of R2 in Formula 1A as a polar linkage. Therefore, the elected species A2) only reads on the diglycidyl ether of 4,4’-(1,4-phenylenebis(propane-2,2-diyl)polyhydric phenol.

Claim Objections
3.	Claims 22-23, 30 and 33 are objected to because of the following informalities:  
In Claim 22 (page 3, line 1), Applicant is advised to replace “polar linking group” with -- polar linking group having a molecular weight of less than about 500 Daltons --.
In Claim 33 (line 2), Applicant is advised to replace “an” with -- a logarithmic -- as indicated at [0100] of Applicant’s application publication.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claim 33 is rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
	In Claim 33 (last two lines), Examiner is not able to find the basis for “RPE of greater than about -3.0”. (Emphasis added)

6.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


7.	Claim 45 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 45 recites the limitation "the coating composition" in last line.  There is insufficient antecedent basis for this limitation in the claim. Should it be -- the undercoat composition -- as indicated at [0149] of Applicant’s application publication.
 
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9.	Claims 21-23, 32-35 and 40-52 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lipske (US 3 383 008) in view of Hata (US 4 340 716) and optionally Carbo (GB 2 113 118).
	For Claims 21, 22-23, 32-35, 40-42 and 45-52, Lipske discloses a multi-coat coating system for a food or beverage containers comprising an undercoat of an epoxy resin for preventing corrosion and a topcoat of a thermoplastic material such as a vinyl chloride plastisol dissolved in a non-aqueous plasticizer, and a method of making the food or beverage containers. (col. 5, line 8 to col. 7, line 30) Lipske is silent on the specific undercoat. However, Hata teaches an anticorrosive coating composition a prepolymer derived from an epoxy resin and a polyol. A suitable epoxy resin is a glycidyl ether of a polyhydric polynuclear phenol represented by formula (I), where m and z are 0, i is 1 and R1 is 1,3-(2phenoxy cyclohexane, 1-phenyl pentamethylene, 2-phenyl decamethylene, etc. (col. 2, line 1 to col. 4, line 54) Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ Hata’s anticorrosive coating composition in Lipske’s undercoat with expect success. Hata’s coating composition can contain a solvent. Further, one of ordinary skill in the art would appreciate that the solvent is indeed an organic solvent (i.e., a non-aqueous liquid carrier) in which the organic-based prepolymer can be dissolved.  Since the foregoing glycidyl ether of polyhydric polynuclear phenol falls within the scope of the presently claimed one, the multi-coat coating system would be expected to possess the presently claimed RPE and the estrogenic activity. Notably, the epoxy resin constitutes 100 wt% of the undercoat composition. 	For Claims 43-44, Lipske is silent on a polyester overcoat. However, Carbo teaches forming a top coat (i.e., overcoat) over a thermoset epoxide resin base coat (i.e., undercoat) with a layer of citric acid esters (a metal-working lubricant) on the surface of a container for beer and soft drinks by applying and reacting a polyester resin on to the citric acid ester to form the top coat. The motivation is to form a hardened barrier layer over the interior surface of the container, where unlike the metal-working lubricants heretofore, the citric acid ester needs not be removed. (page 1, lines 3-45) Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ a top coat of a citric acid ester-polyester resin adduct with expected success. Especially, Carbo is in the same field as Lipske’s endeavor. Notably, the polyester resin constitutes 100 wt% of the top coat. 

10.	Claim 30 (to the extent of elected species) would be allowable if rewritten to overcome the claim objection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	None of the above references, taken alone or in combination, teaches or fairly suggests the presently claimed glycidyl ether of 4,4’-(1,4-phenylenebis(propane-2,2-diyl))polyhydric phenol.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
February 18, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765